Citation Nr: 0704865	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-08 215	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to nonservice-connected pension benefits, to 
include aid and attendance.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from November 1985 to 
September 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Although the veteran requested a hearing before a member of 
the Board at the RO, she failed to attend her hearing 
scheduled for February 2006 and has not requested another be 
rescheduled.  Her request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2006).


FINDING OF FACT

The veteran does not have qualifying wartime service for the 
purpose of receipt of VA pension benefits.


CONCLUSION OF LAW

The requirements for establishing basic eligibility for VA 
nonservice-connected pension benefits are not met.  38 
U.S.C.A. §§ 1501(4), 1521(a) and (j) (West 2002); 38 C.F.R. 
§ 3.3 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, in the veteran's claim of entitlement to nonservice-
connection pension benefits, as will be explained below, the 
law, and not the evidence, is dispositive in this case.  The 
Court has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, VA's duties to notify and assist the veteran can have 
no effect on the appeal.  Manning v. Principi, 16 Vet. App. 
534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, 
the Board finds that no further action is necessary under 
statutory and regulatory duties to notify and assist the 
claimant in this claim and that the case is ready for 
appellate review.

Analysis

Subject to income limitations, nonservice-connected pension 
is available to a veteran who served for 90 days or more 
during a period of war and who is permanently and totally 
disabled due to non-service-connected disabilities that are 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 2002); 38 C.F.R. § 3.342(a) (2005).  

A veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service 1) for ninety days or more during a period of war; 2) 
during a period of war and was discharged or released from 
such service for a service-connected disability; 3) for a 
period of ninety consecutive days or more and such period 
began or ended during a period of war; or 4) for an aggregate 
of ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. 
§ 1521(j) (West 2002).

The term "period of war" means the Mexican Border Period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, the Persian Gulf War, and the period beginning on the 
date of any future declaration of War by the Congress and 
ending on the date prescribed by Presidential proclamation or 
concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) 
(West 2002).
The evidence of record reflects service from November 1985 to 
September 1986, with no evidence of service during a period 
of war.  The veteran does not contend that she served during 
a period of war.  Thus, the Board finds that the appellant 
did not serve during any period of war as defined by 38 
C.F.R. § 3.2.

The aforementioned law clearly specifies that only veterans 
who have 90 or more days of active service during a period of 
war, or who were discharged or released from such service for 
a service-connected disability have eligibility for 
nonservice-connected pension benefits.  As the record shows 
that the veteran's period of service did not occur during a 
"period of war," she is not eligible for pension benefits.  

The Board is sympathetic to the veteran's circumstances.  
However, the Board is bound by the parameters of VA laws and 
regulations.  Given the foregoing, there is no legal basis 
for the grant of entitlement to basic eligibility for 
nonservice-connected pension.  Accordingly, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to basic eligibility for VA nonservice-connected 
pension benefits is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


